NUMBER 13-14-00261-CR

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

RICHARD H. VOLLICK,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                   On appeal from the 117th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
             Before Justices Rodriguez, Garza and Longoria
                Memorandum Opinion by Justice Garza

      A jury convicted appellant, Richard H. Vollick, of his third driving while intoxicated

(“DWI”) offense, a third-degree felony. See TEX. PENAL CODE ANN. §§ 49.04, 49.09(b)(2)

(West, Westlaw through Ch. 46, 2015 R.S.).        The jury found that Vollick had been

previously convicted of two additional felonies and assessed punishment at seventy

years’ imprisonment. See id. § 12.42(d) (West, Westlaw through Ch. 46, 2015 R.S.). By
four issues on appeal, Vollick contends that the trial court abused its discretion by

(1) denying his request for mistrial based on a television news report, (2) not allowing his

trial counsel to poll the jury under Texas Rule of Evidence 606(b), (3) not allowing his trial

counsel to question the venire panel on a twenty-five-year minimum sentence, and

(4) denying his motion for new trial based on allegedly false testimony. We affirm.

                                      I. BACKGROUND

       On January 16, 2014, Vollick was charged by way of indictment with felony DWI.

The indictment alleged that Vollick was convicted of DWI in May 2001 and again in

December 2011. The indictment also alleged that Vollick was previously convicted of two

other felonies, the first for burglary in December 1988 and the second for felony DWI in

April 2012.

       Port Aransas police officers arrested Vollick on December 26, 2013 for DWI after

he ran over two signs exiting the Port Aransas ferry in Aransas Pass. Two eyewitnesses

testified that they saw Vollick strike one sign and then travel along the median until he hit

another sign. One of the eyewitnesses, a ferry deck hand, testified that Vollick’s facial

expression and eyes were droopy, his speech was slurred, and his movements were

sluggish. In her opinion, based on these observations, Vollick was under the influence of

alcohol. Another eyewitness testified that Vollick was smoking a cigarette in the middle

of a gasoline spill and even attempted to throw the cigarette on the ground, and that,

based on this behavior, he believed Vollick was under the influence of alcohol.

       During a pre-trial hearing, Vollick stipulated that the two prior DWI convictions and

the two prior felony convictions were true. Defense counsel requested that the venire

panel be advised that the minimum punishment was twenty-five years without instructing



                                              2
them on Vollick’s habitual felony offender status. See id. However, the trial court denied

the request and instead instructed the panel that the charged offense is a third-degree

felony which carries a range of punishment of two to ten years’ confinement. See id.

§ 12.34(a) (West, Westlaw through Ch. 46, 2015 R.S.). The court also instructed the jury

that if it found one prior felony conviction, then the range of punishment is two to twenty

years, and if it found two prior felony convictions, then the range of punishment is twenty-

five years to life. See id. § 12.42.

       Joseph Rivas, a Port Aransas police officer, testified that he found a twelve-ounce

beer bottle in the back of Vollick’s car that was cold and still contained some liquid.

According to Rivas, he then asked Vollick if he had consumed any alcohol and Vollick

admitted to drinking four or five twelve-ounce beers. Rivas testified that Vollick’s eyes

were bloodshot, his speech was slurred, he exhibited a disorganized thought process,

and he had trouble retrieving his driver’s license. Vollick was swaying, failed to follow

directions, and failed to complete the walk-and-turn field sobriety test successfully. Rivas,

as well as another officer present at the scene, each testified that they believed Vollick

was intoxicated based on his movements, his appearance, his speech, and the way he

smelled.

       Rivas also testified that he had specialized training in intoxication detection and in

standard field sobriety tests, including a certification in the horizontal gaze nystagmus

(“HGN”) test. According to the officer, Vollick exhibited all of the indicators of alcohol

consumption or some other central nervous system depressant. Rivas also testified that

Vollick’s driver’s license did not list any restrictions, and that Vollick was not wearing

glasses or contact lenses at the time of the accident. During opening statements, defense



                                             3
counsel mentioned that Vollick suffered from many medical issues, including glaucoma,

and indicated that these conditions were relevant to his inability to pass the field sobriety

test. However, during cross-examination, Rivas testified that appellant never mentioned

that he suffered from glaucoma. Rivas further testified that neither his training manual

nor the National Highway Traffic Safety Administration manual listed glaucoma as one of

the conditions that could potentially cause HGN. The other officer on the scene, Brett

Boyer, testified that he was certified in standardized field sobriety testing, and that he was

also not aware that glaucoma could affect the HGN test.

       The night before the final day of trial, a local television station, KIII, ran a story on

Vollick’s case in which the reporter referred to the fact that Vollick had previously “been

in court on DWI charges at least seven times.” The news broadcast also showed portions

of an interview with the Nueces County District Attorney, during which the District Attorney

discussed other habitual-offender felony DWI defendants. The morning following the

broadcast, defense counsel introduced the video and requested a mistrial for

prosecutorial misconduct. The trial court tabled the issue to revisit later in the trial, stating

that the “only reason that would be important is if indeed the jury heard those comments,

and I’ve instructed the jury not to listen to those comments . . . . It doesn’t impact my

case, unless those jurors have been impacted.” Later, after both parties rested, the trial

court reviewed a recording of the news report. At this point, defense counsel noted that

the jury pool contained a KIII employee and an editor of the Corpus Christi Caller Times,

and he requested permission to ask these two jurors if they had seen the news report.

Counsel later requested permission to “ask the jurors if they have seen the footage.” The

trial denied the request and the motion for mistrial.



                                               4
       During closing argument, defense counsel focused on the fact that Vollick was not

wearing glasses at the time of the accident, and that he had mental and physical problems

that might have interfered with the field sobriety tests. The State noted that the defense

did not call any experts to the stand to connect Vollick’s mental and physical issues to his

intoxication. The jury convicted Vollick of felony DWI and sentenced him to seventy years’

imprisonment in Texas Department of Criminal Justice.

       Vollick then filed a motion for new trial and arrest of judgment, complaining that the

State had misled the jury about the non-alcohol-related causes of HGN and had led the

jury to believe that Vollick did not have any problems with his vision. At a hearing on the

motion for new trial, Vollick did not call any witnesses to explain his eye conditions or the

side effects of his medication. The motion for new trial also alleged a violation of Vollick’s

right to a fair trial in light of the KIII news report; however, no witnesses were called

regarding this issue at the new trial hearing. At that hearing, Vollick called only his trial

counsel to the stand to testify that he was unable to find anyone to testify at trial whether

glaucoma affected the HGN test. The trial court denied the motion for new trial, and this

appeal followed.

                                       II. DISCUSSION

A.     Motion for Mistrial

       By his first issue, Vollick contends that the trial court abused its discretion by

denying his motion for mistrial based on the KIII television news report. In his argument

regarding this issue, Vollick emphasizes that the District Attorney violated the Texas

Disciplinary Rules of Professional Conduct by giving a statement to the media regarding




                                              5
Vollick’s case during trial.1 He argues that the District Attorney’s comments regarding his

criminal record violated his Sixth Amendment right to a fair trial and amounted to

prosecutorial misconduct, warranting a mistrial. The State counters by noting that the

District Attorney did not explicitly refer to Vollick by name in the news report, and it argues

that Vollick did not show that he suffered any harm as a result of the report.

        A mistrial is an appropriate remedy only in “extreme circumstances” for a narrow

class of highly prejudicial and incurable errors. Ocon v. State, 284 S.W.3d 880, 884 (Tex.

Crim. App. 2009). A mistrial halts trial proceedings when error is so prejudicial that

expenditure of further time and expense would be wasteful and futile. Id. Whether an

error requires a mistrial must be determined by the particular facts of the case. Id. A trial

court’s denial of a mistrial is reviewed for an abuse of discretion. Id. We view the

evidence in the light most favorable to the trial court’s ruling, considering only those

arguments before the court at the time of the ruling. Id. The ruling must be upheld if it

was within the zone of reasonable disagreement. Id.

        Even assuming, but not deciding, that the District Attorney’s comments constituted

a violation of ethical rules, we find no abuse of discretion by the trial court in denying




        1   In particular, rule 3.07 of the Texas Disciplinary Rules of Professional Conduct states as follows:
        (a)    In the course of representing a client, a lawyer shall not make an extrajudicial
               statement that a reasonable person would expect to be disseminated by means of
               public communication if the lawyer knows or reasonably should know that it will have
               a substantial likelihood of materially prejudicing an adjudicatory proceeding. A lawyer
               shall not counsel or assist another person to make such a statement.
        (b)    A lawyer ordinarily will violate paragraph (a), and the likelihood of a violation increases
               if the adjudication is ongoing or imminent, by making an extrajudicial statement of the
               type referred to in that paragraph when the statement refers to:
                  (1)   the character, credibility, reputation or criminal record of a party . . . .
TEX. DISCIPLINARY R. PROF’L CONDUCT 3.07, reprinted in TEX. GOV’T CODE ANN. tit. 2, subtit. G, app. A (West,
Westlaw through Ch. 46, 2015 R.S.).

                                                          6
Vollick’s motion for mistrial. The Texas Court of Criminal Appeals has held that the rules

of professional conduct “should not be used as a tactical weapon to . . . obtain a reversal

of a conviction for alleged disciplinary rule violations by opposing counsel” unless “the

defendant can show the alleged disciplinary rule violations by opposing counsel deprived

him of a fair trial or otherwise affected his substantial rights.” House v. State, 947 S.W.2d
251, 253 (Tex. Crim. App. 1997); see Powers v. State, 165 S.W.3d 357, 359 (Tex. Crim.

App. 2005). “[I]f a defendant cannot show actual prejudice from an alleged disciplinary

rule violation by the State, then he will not be entitled to relief on appeal.” House, 947
S.W.2d at 253.

       Here, prior to trial, the trial court instructed the jury as follows:

       The media is an outside influence and we are trying to shelter you, isolate
       you from all those influences so that you can render your verdict based upon
       what happens in this courtroom. So, please do not read anything in the
       print media, Caller.com, or actually the newspaper. And please do not stay
       in the same room if a radio and/or the T.V. is discussing this case; use the
       remote, close it, etc. Remember, you will very rarely see a member of the
       media in the courtroom listening to the facts as you are hearing them. No
       one has heard these facts. So the bottom line is everything they are stating
       is all hearsay, based upon, you know, whatever they are drawing upon. But
       the key thing is, is your verdict has to be based here and not be influenced
       by the media, so that is the media instruction.

And, the guilt-innocence jury charge contained the following instruction:

       With respect to the evidence admitted in this case concerning the
       defendant’s having been previously convicted two times of being intoxicated
       while operating a motor vehicle in a public place, you are instructed that
       such evidence cannot be considered by you in any manner as proving or
       tending to prove that the defendant was intoxicated while driving or
       operating a motor vehicle in a public place on or about DECEMBER 26,
       2013.

The guilt-innocence charge also advised the jury that Vollick “has stipulated to having

been previously convicted two or more times of an offense relating to the operating of a

motor vehicle while intoxicated.”

                                                7
        “We generally presume the jury follows the trial court's instructions in the manner

presented.” Colburn v. State, 966 S.W.2d 511, 520 (Tex. Crim. App. 1998). Here, there

is no evidence in the record establishing that any juror disobeyed the trial court’s explicit

instructions regarding media coverage or its limiting instruction regarding the two

stipulated prior DWI offenses.2 Therefore, we cannot say that Vollick suffered any “actual

prejudice” as a result of the District Attorney’s comments in the KIII news report, see

House, 947 S.W.2d at 253, nor can we say that the trial court abused its discretion in

denying a mistrial. Vollick’s first issue is overruled.

B.      Rule 606(b) Questions

        By his second issue, Vollick contends that the trial court erred in disallowing his

trial counsel from asking jurors as to whether they had seen the televised news report.

        Under Texas Rule of Evidence 606, a juror may not testify as a witness before the

other jurors at trial. TEX. R. EVID. 606(a). During an inquiry as to the validity of a verdict

or indictment, however, a juror may testify “about whether an outside influence was

improperly brought to bear on any juror.” TEX. R. EVID. 606(b)(2)(A). In Mays v. State,

the Texas Court of Criminal Appeals applied an abuse-of-discretion standard in reviewing

the trial court’s denial of defense counsel’s request to poll the jury as to “whether they

had been exposed to or affected by media coverage of the case.” 318 S.W.3d 368, 377

(Tex. Crim. App. 2010). That case involved an editorial article that had appeared in a

local newspaper the day before trial allegedly suggesting “that law enforcement was

watching what happened in this trial.” Id. The Court held that the trial court did not abuse




         2 We note that Vollick did not call any witnesses to testify regarding this issue at the motion for new

trial hearing.

                                                       8
its discretion in refusing counsel’s request, noting that “[t]he trial court repeatedly

instructed the jury panel, the individual jurors selected, and the empaneled jury not to

read, watch, or listen to any media stories about the case.” Id. at 378. The Court further

noted that, had the trial court granted counsel’s request, it would have risked exposing

the jury to the existence and contents of the editorial for the first time. Id. at 377–78. The

Court reached an identical conclusion in Powell v. State, which involved a newspaper

article that allegedly inaccurately recounted testimony from a hearing on the admissibility

of DNA evidence. 898 S.W.2d 821, 828 (Tex. Crim. App. 1994). There, the Court held:

       In the instant case, the trial court was faced with a decision: it could either
       deny appellant’s request for a jury poll concerning the contents of
       the . . . article, or it could grant appellant’s request, poll the jury, and risk
       exposing the jury to the existence of the article and its contents for the first
       time. We believe the trial court decided correctly. By refusing to poll the
       jury about the . . . article, and by reiterating its admonishments, the trial
       court did its best, under the circumstances, to preserve the integrity of the
       jury panel.

Id.

       We believe that Mays and Powell are analogous to the instant case. As in those

cases, the trial court here advised the jurors that they were not to listen to or watch media

reports about the case. By refusing to poll the jury about the KIII news report, the trial

court avoided the risk of exposing the jury to the existence and content of the report for

the first time, thereby helping to “preserve the integrity” of the panel. See id. Following

Mays and Powell, we conclude that the trial court did not abuse its discretion in denying

defense counsel’s request to poll the jury, and we overrule Vollick’s second issue.

C.     Voir Dire Questions Regarding Punishment Range

       By his third issue, Vollick contends that the trial court abused its discretion by

refusing to allow his counsel to question the venire panel regarding the minimum


                                              9
punishment applicable to his offense. Vollick contends that, due to his stipulations

regarding his prior offenses, the minimum punishment applicable in his case was set by

the habitual-felony-offender statute at twenty-five years’ imprisonment, rather than two

years as provided by statute generally for a third-degree felony. See TEX. PENAL CODE

ANN. §§ 12.34(a), 12.42(d).

              Both the State and defense are entitled to jurors who can consider
       the entire range of punishment for the particular statutory offense—i.e., from
       the maximum to the minimum and all points in between. Jurors must be
       able to consider both a situation in which the minimum penalty would be
       appropriate and . . . a situation in which the maximum penalty would be
       appropriate. Therefore, both sides may question the panel on the range of
       punishment and may commit jurors to consider the entire range of
       punishment for the statutory offense. A question committing a juror to
       consider the minimum punishment is both proper and permissible.

Cardenas v. State, 325 S.W.3d 179, 184 (Tex. Crim. App. 2010) (footnotes and internal

quotations omitted).

       We find no error in the record related to Vollick’s third issue. The trial court denied

defense counsel’s request to instruct the jury that the minimum punishment upon

conviction was twenty-five years, but Vollick directs us to no point in the record where the

trial court disallowed him from asking the individual veniremembers whether they would

be willing to consider twenty-five years as an appropriate punishment in the case. In fact,

the prosecutor questioned the panel as to whether they believed twenty-five years was

too harsh a punishment for the offense at issue. Finally, as the State notes, Vollick could

have withdrawn his stipulation prior to sentencing and the trial court could have

conceivably set aside the stipulation. See Brito v. State, 154 S.W.3d 127, 129 (Tex. Crim.

App. 2005) (“A trial court has discretion to set aside a stipulation.”). Therefore, it would

have been improper for the trial court to have instructed the venire panel that, because



                                             10
Vollick stipulated to his prior offenses, the minimum punishment would be the prison term

set in the habitual-felony-offender statute. We overrule Vollick’s third issue.

D.     Motion for New Trial

       Vollick argues by his fourth issue that the trial court abused its discretion by

denying his motion for new trial. He contends that he was entitled to a new trial because

“the State argued and allowed, without correction, [m]isleading evidence [r]egarding

[Vollick’s] [v]ision, the [c]auses of HGN, and [h]is [m]edical [c]ondition.” We review a

denial of a motion for new trial for abuse of discretion. Colyer v. State, 428 S.W.3d 117,

122 (Tex. Crim. App. 2014).

       “The Due Process Cause of the Fourteenth Amendment can be violated when the

State uses false testimony to obtain a conviction, regardless of whether it does so

knowingly or unknowingly.” Ex parte Chavez, 371 S.W.3d 200, 207–08 (Tex. Crim. App.

2012) (citing Ex parte Robbins, 360 S.W.3d 446, 459 (Tex. Crim. App. 2011)); see U.S.

CONST. amend. XIV.      Testimony need not be perjured to constitute a due process

violation; rather, “it is sufficient that the testimony was ‘false.’” Id. “The question is

whether the testimony, taken as a whole, gives the jury a false impression.” Id.

       Vollick argues that the State provided “misleading evidence regarding his vision,

knowing he truly had vision issues.” He first notes that, even though there were medical

records in evidence establishing that he had been prescribed medication for glaucoma,

the State nevertheless elicited testimony from Rivas that Vollick’s driver’s license had no

listed restrictions such as required eyeglasses. Second, Vollick argues that the State

elicited testimony from Rivas and Boyer that glaucoma does not affect the HGN test, and

he asks us to take judicial notice that glaucoma may, in fact, bring about HGN. See



                                            11
Schultz v. State, 664 A.2d 60, 77 (Md. Ct. Spec. App. 1995) (listing glaucoma among 38

“possible cause[s] of nystagmus”); State v. Witte, 836 P.2d 1110, 1120 (Kan. 1992)

(noting that “conditions such as . . . glaucoma . . . may result in gaze nystagmus”).

       First, with respect to the driver’s license restrictions, Rivas never gave any false or

misleading testimony. It is undisputed that Vollick’s driver’s license contains, as Rivas

stated, no restrictions. Vollick argues that this testimony was “misleading” in light of

medical records that showed he was diagnosed with glaucoma, but we disagree. At most,

this was a conflict in the evidence which the jury, as finder of fact, was entitled to resolve.

See, e.g., Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

       Second, with respect to the testimony regarding the effect of glaucoma on the HGN

test, the State points out that, even if we were to take judicial notice that glaucoma may

cause nystagmus, that does not mean that glaucoma would necessarily cause a person

to fail the HGN test. The State directs us to People v. McKown, in which the Illinois

Supreme Court observed:

       Nystagmus is “an involuntary, rapid, rhythmic movement of the eyeball,
       which may be horizontal, vertical, rotatory, or mixed, i.e., of two varieties.”
       The medical dictionary lists 45 types of nystagmus. For example, ataxic
       nystagmus is unilateral and occurs in individuals with multiple sclerosis.
       Congenital nystagmus “may be caused by or associated with optic atrophy,
       coloboma, albinism, bilateral macular lesions, congenital cataract, severe
       astigmatism, and glaucoma.” Gaze nystagmus, which is at issue in the
       present case, is “made apparent by looking to the right or to the left,” as
       opposed to fixation nystagmus, “which appears only on gazing fixedly at an
       object,” or latent nystagmus, “which occurs only when one eye is covered.”

924 N.E.2d 941, 945 (Ill. 2010) (citations to medical dictionaries omitted); see IDA G. DOX,

ET AL.,   ATTORNEY’S ILLUSTRATED MEDICAL DICTIONARY N48 (West 1997) (defining

“nystagmus” as “[i]nvoluntary movements of the eyeballs in either a rotary, horizontal, or

vertical direction; most commonly it is a rhythmic jerking with a fast and slow component,


                                              12
and is described by the direction of the quick component”). There are multiple forms of

nystagmus, and while there may be some support for the proposition that glaucoma may

bring about nystagmus, we are aware of no authority indicating that glaucoma may cause

the particular type of nystagmus that is a sign of intoxication in the HGN test.3

Accordingly, we do not believe that the officers’ testimony, in which they stated that they

were not aware that glaucoma could cause HGN, gave the jury a “false impression” so as

to violate Vollick’s right to due process under the Fourteenth Amendment. See Ex parte

Chavez, 371 S.W.3d at 208.

        Even if we were to determine that the officers’ testimony regarding the potential of

glaucoma to cause HGN gave a false impression to the jury, Vollick has not demonstrated

that he suffered harm from the admission of the testimony. To constitute a due-process

violation, the record must show that the allegedly false testimony was material—that is,

the record must show “‘a reasonable likelihood’ that the false testimony affected the

judgment of the jury.” Id. (citing Ex parte Ghahremani, 332 S.W.3d at 470, 478 (Tex.

Crim. App. 2011)).          Here, the record contains overwhelming evidence that Vollick

operated a vehicle while intoxicated on December 26, 2013. Eyewitness testimony

established that Vollick hit two signs with his vehicle that night, that his facial expression

and eyes were “droopy,” that his speech was slurred, and that he was smoking a cigarette

in the presence of spilled gasoline. Rivas testified that there was an open beer bottle in



          3 Vollick cites Mata v. State, in which a dissenting justice of the San Antonio Court of Appeals noted

that “[t]here is evidence that . . . glaucoma may bring about HGN.” 13 S.W.3d 1, 15 (Tex. App.—San
Antonio 1999) (Cadena, Retired C.J., dissenting), rev’d on other grounds, 46 S.W.3d 902, 917 (Tex. Crim.
App. 2001). The only authority cited in Mata for this proposition, however, is Emerson v. State, in which
the Texas Court of Criminal Appeals took judicial notice “of the reliability of both the theory underlying the
HGN test and its technique.” 880 S.W.2d 759, 769 (Tex. Crim. App. 1994) (en banc). The Emerson Court
did not mention glaucoma or its potential effect on the HGN test. Therefore, we do not consider Mata to be
authority indicating that glaucoma may cause a person to fail the HGN test.

                                                      13
Vollick’s car, that Vollick admitted to having several drinks, and that he failed the walk-

and-turn test. Both officers testified that, based on Vollick’s behavior and odor, they

believed he was under the influence of alcohol. Vollick’s glaucoma may or may not have

contributed to his failing the HGN test, but it does not explain any of these other

incriminating facts. Accordingly, even without the allegedly false testimony, the jury was

overwhelmingly likely to have found Vollick guilty of the charged offense. There is no

“reasonable likelihood” that the testimony affected the judgment of the jury. See id.

       We conclude that the trial court did not abuse its discretion in denying the motion

for new trial. Vollick’s fourth issue is overruled.

                                       III. CONCLUSION

       We affirm the trial court’s judgment.



                                                      DORI CONTRERAS GARZA,
                                                      Justice

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of July, 2015.




                                               14